1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8     CLIFFORD MCCLAIN,                                Case No. 2:17-cv-00753-RFB-NJK
9                      Petitioner,                                    ORDER
             v.
10
      BRIAN WILLIAMS, et al.,
11
                     Respondents.
12

13          Clifford McClain’s pro se petition for writ of habeas corpus pursuant to 28 U.S.C.

14   § 2254 is before the court on his first motion or extension of time to file a response to

15   respondents’ motion to dismiss (ECF No. 31). Good cause appearing, the motion shall

16   be granted. Petitioner is expressly advised that, absent extraordinary circumstances,

17   the court is highly unlikely to grant any further extensions of time.

18          IT IS THEREFORE ORDERED that petitioner’s motion for extension of time to

19   respond to respondents’ motion to dismiss (ECF No. 31) is GRANTED. Petitioner shall

20   file his response within 60 days of the date of this order.

21

22          DATED: October15, 2018.
23

24                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                   1
